 

Exhibit 10.1 (a)

 

November 16, 2015

 

Horace Mann Educators Corporation

One Horace Mann Plaza

Springfield, Illinois 62715-001

Attention: Angela Christian

 

Re:First Amendment to Credit Agreement

 

Ladies / Gentlemen,

 

Please refer to the Amended and Restated Credit Agreement dated as of July 30,
2014 (the “Credit Agreement”) between Horace Mann Educators Corporation, a
Delaware Corporation (the “Borrower”), the Lenders party there and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement and the rules of interpretation set forth in
Section 1.03 of the Credit Agreement shall apply herein as if fully set forth
herein, mutatis mutandis.

 

1.       Amendment. The Borrower and Required Lenders agree that,
notwithstanding anything in Section 6.06 of the Credit Agreement to the
contrary, the Borrower shall be permitted, in connection with the incurrence of
up to $300,000,000 of Indebtedness pursuant to one or more indentures, to enter
into, incur or permit to exist conditions which limit the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets.

 

2.       Representations and Warranties. The Borrower represents and warrants as
of the date hereof that (i) after giving effect to this amendment letter, the
representations and warranties set forth in the Credit Agreement will be true
and correct with the same effect as if then made, except to the extent that such
representation or warranty specifically refer to earlier date, in which case
such representation and warranty shall be true and correct as of such earlier
date; and (ii) no Default shall have occurred and be continuing.

 

3.       Conditions Precedent. This amendment letter shall become effective on
the date on which the Administrative Agent has received counterparts of this
amendment letter signed by the Borrower and the Required Lenders.

 

4.       Continuing Effectiveness, etc. The Borrower acknowledges and affirms
that after giving effect to this amendment letter, the Credit Agreement and each
other Loan Document shall remain in full force and effect and will continue to
constitute a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to Debtor Relief Laws
and general equitable principles (whether considered a proceeding in equity or
at law). After the effectiveness of this amendment letter, all references in the
Credit Agreement and the other Loan Documents to “Credit Agreement” or similar
terms shall refer to the Credit Agreement as amended hereby. Except to the
extent expressly set forth herein, all of the terms and conditions of the Credit
Agreement and the other Loan Documents shall remain

 

 1 

 

 

unchanged and in full force and effect. This amendment letter is limited to the
matters specifically set forth herein and does not constitute a waiver, consent
or amendment with respect to any other matter whatsoever.

 

5.       Loan Document. This amendment letter shall be deemed to be a Loan
Document for all purposes of the Credit Agreement and each other Loan Document.

 

6.       Ratification. This amendment letter embodies the entire agreement of
the parties and supersedes any prior agreements or understandings with respect
to the subject matter hereof.

 

7.       Miscellaneous. The provisions of Sections 9.02, 9.03, 9.06 9.07 and
9.09 through 9.11 of the Credit Agreement are incorporated herein by reference,
mutatis mutandis.

 

[Signature pages follow]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this amendment letter to be
duly executed and delivered as of the date first above written.

 

  JPMORGAN CHASE BANK, N.A., individually and   as Administrative Agent

 

  By /s/ Thomas A. Kiepura     Name:  Thomas A. Kiepura  
Title: Senior Credit Executive

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION

 

  By /s/ Nicole Limberg     Name: Nicole Limberg   Title: VP

 

 

 

 

  THE NORTHERN TRUST COMPANY

 

  By /s/ Peter J. Hallan     Name: Peter J. Hallan   Title: Vice President

 

 

 

 

  COMERICA BANK

 

  By /s/ Heather Whiting     Name: Heather Whiting   Title: Vice President

 

 

 

 

  STATE STREET BANK AND TRUST COMPANY

 

  By /s/ Kimberly R. Costa     Name: Kimberly R. Costa   Title: Vice President

 

 

 

 

  ILLINOIS NATIONAL BANK

 

  By /s/ John Wilson     Name: John Wilson   Title: EVP

 

 

 

 

Accepted and agreed as of the date first above written:

 

  HORACE MANN EDUCATORS CORPORATION

 

  By /s/ Dwayne D. Hallman     Name: Dwayne D. Hallman  
Title: Executive Vice President and CFO

 

  By /s/ Angela S. Christian     Name: Angela S. Christian   Title: Vice
President and Treasurer

 

 

